Quillian, Presiding Judge.
Based upon the original record, we dismissed this appeal for failure to timely file the notice of appeal. Appellant has supplemented the record with numerous affidavits as well as additional portions of the record to establish that the judgment of April 11,1977 was set aside on April 22, 1977 (by a nunc pro tunc judgment dated January 17,1978) and was thus nugatory and of no effect, and that the appeal was from the judgment of May 11, 1977.
The trial judge has by affidavit stated his judgment of May 11, 1977, contained inaccurate language and by order nunc pro tunc has made the judgment of May 11, 1977, one affirming the board of workmen’s compensation *779rather than one refusing to reconsider the order of April 11,1977, as it formerly appeared in the record. Thus, the instant appeal has been transformed from one addressed to an order refusing to reconsider a prior judgment and now is addressed to a judgment affirming the full board.
Argued September 15, 1977
Decided February 9, 1978.
Neely, Neely & Player, Edgar A. Neely, Jr., Andrew J. Hamilton, for appellant.
Mundy & Gammage, E. Lamar Gammage, Jr., John E. Strain, for appellee.
However, each of the enumerations of error attacks the judgment of April 11, 1977 as being incorrect for a specified reason. Thus, the only issues raised by the enumerations of error are with regard to a nonexistent judgment. We are given no explanation why this is so, considering the facts contained in the supplemental record.
In view of the confused situation presented by this extraordinary correction of the record’s contents we remand with direction that the May 11,1977 judgment be set aside; that a new hearing be held and a new order entered on the appeal from the workmen’s compensation board. Thereafter, appeal, if desired may be filed.

Remanded with direction.


Shulman and Banke, JJ., concur.